       Case 3:20-cr-01227-GPC Document 61 Filed 07/30/21 PageID.427 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Criminal Case No. 20-CR-1227-GPC

12                                    Plaintiff,       ORDER

13                           V.

14    JENNINGS RYAN STALEY,

15                                    Defendant.

16

17          No objections having been filed, IT IS ORDERED that the Findings and Recommendation of
18   the Magistrate Judge are adopted and this Court accepts Defendant’s PLEA OF GUILTY to Count(s) 4
19   of the Superseding Indictment.
20

21    Dated: July 30, 2021
                                                   _____________________________
22                                                 HON. GONZALO P. CURIEL
                                                   United States District Judge
23

24

25

26

27

28
